Case 2:15-cv-07982-MCA-MAH Document 20 Filed 06/02/20 Page 1 of 7 PageID: 98



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

 JOSEPH ARUANNO,                                          Civil Action No. 15-7982 (MCA)

                Plaintiff,

        v.                                                 MEMORANDUM OPINION

 DR. MERRILL MAIN, et al.,

                Defendants.



       This matter has been opened to the Court by Plaintiff Joseph Aruanno’s filing of a Third

Amended Complaint in the above-titled action. (ECF No. 14.) Plaintiff is involuntarily

committed pursuant to the New Jersey Sexually Violent Predator Act (“SVPA”), N.J.S.A. §

30:4-27.24 et seq., and currently resides at the Special Treatment Unit (“STU”) in Avenel, New

Jersey. He has sued the Attorney General of the State of New Jersey and Dr. Merrill Main,

alleging violations of his constitutional rights under 42 U.S.C. § 1983 related to alleged failure to

provide him with sex offender treatment during his prison sentence and at the STU.

       On three occasions, the Court has dismissed complaints in this matter pursuant to its

screening authority under 28 U.S.C. § 1915(e)(2)(B). See ECF Nos. 2-3, 5-6, 12-13. Each time,

the Court provided leave for Plaintiff to submit an amended complaint to cure the deficiencies in

his claims for relief. The Court now screens the Third Amended Complaint for dismissal.

       Plaintiff’s Third Amended Complaint, ECF No. 14, provides no new allegations

regarding the lack of sex offender treatment at the STU or any other allegedly unlawful

conditions of confinement at the STU. Instead, Plaintiff provides several arguments in “reply” to

the Court’s dismissal of his Second Amended Complaint. See Third Amended Complaint at 2.




                                                  1
Case 2:15-cv-07982-MCA-MAH Document 20 Filed 06/02/20 Page 2 of 7 PageID: 99



       Plaintiff, a frequent litigator in this District, also seeks a legal guardian to proceed in this

matter. See Amended Complaint at 2. He also asserts that he has asked the STU for legal

supplies, and has been denied paper and access to the law library which prevents him from

providing a thorough reply to the Court’s dismissal of his Second Amended Complaint. Id. at 2,

4.

       As to his substantive claims, Plaintiff asserts that “the focus and key issue” in this matter

is the failure to provide him sex offender treatment during his prison sentence, which would have

alleviated the need to civilly commit him. Id. at 3. Plaintiff claims that he previously challenged

the failure to provide him sex offender treatment in prison in both civil rights actions and his

civil commitment proceedings, but “the Courts” failed to address this issue until Conover v.

Main, 601 F. App’x. 112, 114 (3d Cir. 2015). Id. at 3. Plaintiff appears to assert that his claim

regarding the failure to provide sex offender treatment to him during his prison sentence is

timely because such a claim was not recognized by the Third Circuit until the Conover decision

in 2015. See id.

       As the Court explained in its prior Opinion, Plaintiff misreads Conover, which addressed

a habeas claim based on the failure to provide sex offender treatment to a petitioner prior to his

civil commitment. Like Plaintiff, Conover was civilly committed under the SVPA after failing

to qualify for sex offender treatment during his prison sentence:

                      In 1993, Conover pled guilty to first-degree aggravated
               sexual assault, second-degree attempted aggravated assault, first-
               degree kidnapping, first-degree armed robbery, and second-degree
               burglary. At the time of sentencing, Conover argued he qualified
               under New Jersey's Sex Offender Act to serve his sentence at the
               Adult Diagnostic Treatment Center (ADTC) at Avenel, where he
               would receive “a program of specialized treatment for his mental
               condition.” N.J.S.A. 2C:47–3(a) (1979). Based on a court-ordered
               psychological evaluation, however, the trial judge determined
               Conover failed to meet the statutory criteria for incarceration at the

                                                  2
Case 2:15-cv-07982-MCA-MAH Document 20 Filed 06/02/20 Page 3 of 7 PageID: 100



               ADTC and instead sentenced him to a 24–year prison term, during
               which he neither requested nor received sex-offender treatment.
                       While Conover was still incarcerated, the New Jersey
               Legislature passed the SVPA, allowing it to identify and commit
               for treatment “a[ny] person who has been convicted ... for
               commission of a sexually violent offense, ... and suffers from a
               mental abnormality or personality disorder that makes the person
               likely to engage in acts of sexual violence if not confined in a
               secure facility for control, care and treatment.” N.J. Stat. Ann. §
               30:4–27.26 (1998). After reviewing Conover’s case toward the end
               of his prison term to determine his eligibility under the SVPA, the
               State filed a petition for civil commitment in April 2007. Conover
               “immediately challenged the State's petition, arguing that because
               he had not been provided with sex offender treatment while he was
               incarcerated, civil commitment would violate the ex post facto
               clauses of the federal and state constitutions.” In re Civil
               Commitment of W.X.C., 204 N.J. 179, 8 A.3d 174 (2010).
                        The SVPA trial judge rejected Conover's facial and as-
               applied challenges to the SVPA, concluding that the statute was
               civil (rather than punitive) in nature and therefore did not subject
               him to ex post facto punishment. Further, the judge found that the
               State had proven by clear and convincing evidence that Conover
               was a sexually violent predator who qualified for civil
               commitment. He appealed, and both the New Jersey Superior
               Court Appellate Division and New Jersey Supreme Court affirmed.
               The U.S. Supreme Court denied Conover's petition for a writ of
               certiorari.
Conover v. Main, 601 F. App’x. at 113–14. Conover filed a federal habeas petition, and the

district court determined it lacked habeas jurisdiction to consider the claims and found that such

claims must be brought under § 1983. The Third Circuit granted a certificate of appealability,

and held that petitioner’s claims, which sought to invalidate his civil commitment,1 were

properly brought in habeas. Id. at 115. The Third Circuit further determined that his habeas

claims failed on the merits. See id.




1
 The relief Plaintiff is seeking in this action is unclear but Plaintiff does not directly seek
immediate release from civil commitment or to invalidate his civil commitment.

                                                   3
Case 2:15-cv-07982-MCA-MAH Document 20 Filed 06/02/20 Page 4 of 7 PageID: 101



       Conover does not provide the authority for Plaintiff’s § 1983 action premised on the

failure to provide sex offender treatment in prison. Instead, the claim Plaintiff wishes to bring

regarding the failure to provide him sex offender treatment in prison appears be an extension of

the right recognized in Leamer v. Fauver, 288 F.3d 532 (3d Cir. 2002). There, the Court of

Appeals held that 42 U.S.C. § 1983 was the appropriate vehicle for a prisoner to challenge the

denial of sex-offense treatment required for his parole eligibility and further held that New

Jersey’s prior statutory regime for sex offenders created a fundamental due process liberty

interest in treatment. See Leamer, 288 F.3d at 545. Thus, Plaintiff’s § 1983 claim based on the

failure to provide sex offender treatment while in prison was available to him in 2002.

       Plaintiff’s §1983 claim premised on the failure to provide him with sex offender

treatment in prison is also untimely. There is a two-year statute of limitations for § 1983 claims.

See Disque v. New Jersey State Police, 603 F.3d 181, 189 (3d Cir. 2009). Under federal law, a

Section 1983 cause of action begins to accrue when the wrongful act or omission results in

damages. See id. at 185-186 (internal citation omitted).

       Petitioner was sentenced to ten years imprisonment and community supervision for life as

a sex offender on February 5, 1999. See Aruanno v. Sherrer, No. CIV.A.02-2446 JBS, 2005 WL

3588548, at *1 (D.N.J. Dec. 27, 2005), aff'd, 277 F. App’x 155 (3d Cir. 2008). In April 2004,

while Aruanno was still serving his prison sentence, the State of New Jersey filed a petition to

involuntarily commit him pursuant to the New Jersey Sexually Violent Predator Act (“SVPA”),

N.J.S.A. § 30:4-27.24 et seq. See Aruanno v. Hayman, 384 F. App’x 144, 145 (3d Cir. 2010).

On May 9, 2005, following a full hearing, the court entered judgment declaring Plaintiff a

sexually violent predator in need of involuntary commitment. See Aruanno v. Yates, 2016 WL

4951047, at *1 (D.N.J. Sept. 14, 2016). Here, the relevant omission – the failure to provide



                                                 4
Case 2:15-cv-07982-MCA-MAH Document 20 Filed 06/02/20 Page 5 of 7 PageID: 102



Plaintiff with sex offender treatment – occurred during his prison sentence. Plaintiff’s claim for

relief accrued at the latest when he was civilly committed in 2005, approximately 10 years before

he brought this action in 2015.

       Nor does Plaintiff sufficiently allege any valid basis to delay accrual or equitably toll the

limitations period for such an extended period. Equitable tolling is governed by state law unless

inconsistent with federal law or with the policy which federal law seeks to implement. See

Wilson v. Garcia, 471 U.S. 261, 269 (1985). Under New Jersey law, a statute of limitations can

be tolled based upon equitable principles, including the discovery rule. Freeman v. State, 347

N.J. Super. 11, 28 (App. Div.2002). The discovery rule postpones a claim from accruing if a

plaintiff is reasonably unaware that he has suffered an injury or, even though he is aware of the

injury, that it was the fault of an identifiable person. See Caravaggio v. D’Agostini, 166 N.J. 237,

245-46 (2001). Where a claimant is aware that harm has been done him, ignorance of his legal

rights does not toll the statute of limitations. Freeman, 347 N.J. Super. at 22. As explained

above, the cause of action was available in 2002, see Leamer, supra, and Plaintiff should have

been aware that he was harmed by the failure to provide him sex offender treatment, at the latest,

when he was civilly committed in 2005.

       Plaintiff claims only that he should be permitted to assert this claim to avoid “manifest

injustice” and due to unspecified “obstructive measures” of the Defendants, see Third Amended

Complaint at 3, but he fails to provide sufficient factual allegations to justify tolling under state

or federal law. For instance, federal courts may toll statutes of limitations for federal laws where

the plaintiff “in some extraordinary way has been prevented from asserting his or her rights.”

Robinson v. Dalton, 107 F.3d 1018, 1022 (3d Cir. 1997) (citing Oshiver v. Levin, Fishbein,

Sedran & Berman, 38 F.3d 1380, 1387 (3d Cir.1994)). But Plaintiff has provided only vague



                                                   5
Case 2:15-cv-07982-MCA-MAH Document 20 Filed 06/02/20 Page 6 of 7 PageID: 103



and conclusory allegations which do not suggest any basis for equitable tolling. Here, Plaintiff’s

§ 1983 claim premised on the failure to provide him with sex offender treatment when he was

serving his prison sentence is untimely, and the Court will dismiss that claim with prejudice.

       Plaintiff has also attached “Exhibit A” from his Second Amended Complaint to his Third

Amended Complaint. See ECF No. 14, at 5-7. In dismissing Plaintiff’s Second Amended

Complaint, the Court analyzed the facts provided in Exhibit A and found that Plaintiff failed to

state a claim for relief with respect to the allegations therein. See ECF No. 12 at 8-10. Plaintiff

has provided no new facts for the Court’s consideration, and the Court dismisses these claims for

the reasons stated in its prior Opinion.

       The Court has liberally construed Plaintiff’s filings but finds that the Third Amended

Complaint also fails to state a claim for relief under 42 U.S.C. § 1983 and is untimely, and

Plaintiff has not provided any basis for the Court to reconsider any of its prior rulings. Having

provided Plaintiff with repeated opportunities to amend his federal claims, the Court declines to

permit him to submit any additional amended complaints in this matter. See Grayson v.

Mayview State Hosp., 293 F.3d 103, 108 (3d Cir. 2002); Godfrey v. Pennsylvania, 525 F. App’x.

78, 81 (3d Cir. 2013). At this time, the Court will dismiss this matter with prejudice pursuant to

its screening authority under 28 U.S.C. § 1915(e)(2)(B).

       Because the Court has dismissed the Third Amended Complaint, it will likewise deny the

request to appoint counsel or a guardian and will also deny his request to have his case

consolidated with the Petitioner in Conover v. Main, 601 F. App’x. 112, 114 (3d Cir. 2015). An

appropriate Order follows.




                                                 6
Case 2:15-cv-07982-MCA-MAH Document 20 Filed 06/02/20 Page 7 of 7 PageID: 104



June 2, 2020                              __________________________________
                                          Madeline Cox Arleo, District Judge
                                          United States District Court




                                      7
